Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 32-39 and newly added claim 41, in the reply filed on Nov. 24, 2021 is acknowledged.
Claims 32-41 remain pending in the current application, claim 40 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 32-39 and 41 have been considered on the merits.

Status of the Claims 
	Claims 32-41 are currently pending.
Claims 32 and 38 are amended.
	Claim 40 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

New claim 41 has been added.  
	Claims 32-39 and 41have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms: Triton™ X-100 in para. 00055, 00056, 00059, 00085, 000102, 000111, 000120, and 000145; MesenPro RS™ medium in 00071; FibroScan® in 00083; Mini MACS™ beads in 00087; EGM™-2 Single Quote Kit in 00089 and 000140; Guava® flow cytometer in 000100; Guava® analysis software in 000100; Synergy™ 2 in 000129 and 000131; Luminex® in 000129 and 000147; Sircol™ Collagen Assay Kit in 000131; Blyscan™ GAGs Assay kit in 000131; Instron™ 5566 in 000133, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 36 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. phosphate buffered saline (PBS)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 32-35, 37, 39, and 41 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Gratzer (US 2013/0028981 A1, priority to Feb. 26, 2010).
With respect to claims 32 and 41, Gratzer teaches a method of decellularizing a tissue by immersing the tissue in a solution containing Triton™ X-100 (a detergent and a non-ionic octylphenol ethoxylate) followed by immersing the tissue in a solution containing tributyl phosphate (TnBP) (Fig. 1 and 0006-0015).  With respect to claims 32 and 37, Gratzer teaches the method of decellularization is used for arteries and veins (0015, 0102, 0104, 0112 and 0113).
With respect to claim 33, Gratzer teaches the method where one or more of the solutions contains DNase (Fig. 1).  With respect to claim 34, Gratzer teaches the method where the DNase is DNase I (Table A).  
With respect to claim 35, Gratzer teaches the method where the treatment is performed at least twice (Fig. 1).  Specifically, Fig. 1 shows two treatments with Triton™ X-100 and two treatments with TnBP with a washing step between the two different treatments.  
Claim 39 contains a wherein clause that recites the intended result of the method rather than requiring an additional step be performed.  MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and that a such a clause ‘"in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Therefore, since the claim only recites the results of the steps, then art reading on claimed method in claim 32 will also read on these results since performing the same steps will inherently lead to the same results in the absence of evidence to the contrary including unexpected results.  Gratzer teaches the method of claim 32 and in additional support, teaches the decellularized tissue is substantially free of nucleic acids (would understood to be free of nuclei) and one or more major histocompatibility molecules including HLA-A,B,C (class I antigens) (0019 and 0022).  
Therefore, the reference anticipates the claimed subject matter.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 32-35, 38, 39 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gratzer (US 2013/0028981 A1, priority to Feb. 26, 2010).
With respect to claims 32 and 41, Gratzer teaches a method of decellularizing a tissue by immersing the tissue in a solution containing Triton™ X-100 (a detergent and a non-ionic octylphenol ethoxylate) followed by immersing the tissue in a solution containing tributyl phosphate (TnBP) (Fig. 1 and 0006-0015).  With respect to claims 32 and 37, Gratzer teaches the method of decellularization is used for arteries and veins (0015, 0102, 0104, 0112 and 0113).
With respect to claim 33, Gratzer teaches the method where one or more of the solutions contains DNase (Fig. 1).  With respect to claim 34, Gratzer teaches the method where the DNase is DNase I (Table A).  
With respect to claim 35, Gratzer teaches the method where the treatment is performed at least twice (Fig. 1).  Specifically, Fig. 1 shows two treatments with Triton™ X-100 and two treatments with TnBP with a washing step between the two different treatments.  
Claim 39 contains a wherein clause that recites the intended result of the method rather than requiring an additional step be performed.  MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and that a such a clause ‘"in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Therefore, since the claim only recites the results of the steps, then art reading on claimed method in claim 32 will also read on these results since performing the same steps will inherently lead to the same results in the absence of evidence to the contrary 
With respect to claim 38, Gratzer teaches the detergent can be 0.2-3% (v/v) and Triton™ X-100 (2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol) (0011 and 0013) and teaches a decellularizing method using 1% Triton X-100 (0132) and 1% TnBP (0135 and 0178).  Although, Gratzer does not explicitly teach the method of decellularizing a blood vessel with the claimed concentrations, it would have been obvious to one of ordinary skill in the art based on these teachings of Gratzer to arrive at the claimed concentrations of 1% 2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol and 1% TnBP of claim 38.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gratzer (as applied to claims 32-35, 38, 39 and 41 above), and further in view of Squillace (US 2007/0260109 A1).
The teachings of Gratzer can be found in the previous rejection above. 
Gratzer does not teach the washing step performed between the treatments of the two different solutions is performed with phosphate buffer saline (PBS) as recited in claim 36.  However, Squillace teaches a similar method of decellularizing an allograft or 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632